Citation Nr: 0011886	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  94-22 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a chronic acquired 
skin disorder, claimed on the basis of Agent Orange exposure.

3.  Entitlement to service connection for residuals of shell 
fragment wounds.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968. 
His claims originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.   In July 1996, the Board remanded the 
case to the RO for additional development.  That development 
has been completed by the RO, and the case is once again 
before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran is not shown to have engaged in combat with 
the enemy during his period of active military service.

2.  The veteran's currently diagnosed PTSD is not 
attributable to military service or to any verified or 
verifiable in-service stressor.

3.  The veteran's skin condition is not recognized by the VA 
as a disease for which the Secretary has determined that a 
presumption of service connection on the basis of Agent 
Orange exposure is warranted.

4.  The veteran's skin disorder is not related to service, to 
include herbicide exposure therein. 

5.  Service medical records do not establish that the veteran 
received shell fragment wounds.  X-rays taken many years 
after service show retained metallic fragments in the 
veteran's neck.

CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 38 C.F.R. 
§§ 3.301, 3.303, 3.304 (1999).

2.  A chronic acquired skin disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (1999).

3.  Shell fragment wounds were not incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.301, 
3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims for service connection are plausible and capable of 
substantiation and are therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  As a result, the VA has a 
duty to assist the veteran in developing facts which are 
pertinent to the claims.  See 38 U.S.C.A. § 5107(a).  As will 
be discussed, the Board finds that all relevant facts have 
been properly developed and no further action by VA is 
warranted.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  





I.  Post-Traumatic Stress Disorder

Service connection for PTSD requires the following three 
elements: [1] medical evidence establishing a diagnosis of 
the disorder; [2] credible supporting evidence that the 
claimed in-service stressor actually occurred; and [3] a 
link, established by the medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 137 
(1997). 

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.304(f); Hayes v. Brown, 5 Vet. App. 
60, 66 (1993).  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  Id. 

If the VA determines that the veteran engaged in combat with 
the enemy and that his alleged stressor is combat related, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor, and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with 
the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  In a recent opinion, the 
General Counsel stated that the term "combat" is defined to 
mean "a fight, encounter, or contest between individuals or 
groups" and "actual fighting engagement of military 
forces."  VAOPGCPREC 12-99 (Oct 1999) citing Webster's Third 
New Int'l Dictionary 452 (1981).  That opinion further states 
that the phrase "engaged in combat with the enemy" requires 
that the veteran "have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality."  VAOPGCPREC 12-99.

If, however, the VA determines either that the veteran did 
not engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389 (1996).

In the present case, the veteran maintains that he currently 
suffers from PTSD as a result of events which occurred during 
his military service in Vietnam.  The veteran described these 
stressful events in numerous written statements, as well as 
during a hearing at the RO in October 1993.  In particular, 
the veteran stated that his plane had been shot at by small 
arms fire while arriving in Vietnam in January 1968.  The 
veteran related that his first three weeks in Vietnam were 
spent unloading helicopters of dead and dying soldiers and 
transporting them to either the field hospital or morgue.  He 
said that he witnessed nurses place live Vietnamese soldiers 
into body bags before suffocating them by covering their 
mouths and noses.  He also described seeing a severely 
wounded U.S. soldier by the name of Neilson or Nelson who had 
lost both legs and arms and was injured in both eyes.  Also, 
the veteran related an incident in which he awoke while a 
Sergent Capelletti was holding a revolver to his forehead.  
He explained that Sergent Capelletti then pulled the trigger 
and discharged a blank.  According to the veteran, the 
incident was reported and Sergent Capelletti was arrested and 
demoted.  

The veteran also claimed that he was engaged in combat with 
enemy forces.  He indicated that on this third day in Vietnam 
the mess hall he had just left had been hit with a mortar 
round.  This presumably occurred at Long Binh or Ben Hoa.  He 
also said he had been involved in two fire fights but did not 
provide specific information such as dates and places.  
Finally, the veteran claimed that his base had come under 
mortar attack in September 1968, just twelve days before he 
returned to the United States.  He stated that he had been 
hit in the neck and shoulder with small amounts of shrapnel 
and was treated at a nearby field hospital, where he was told 
that it was not serious and that the fragments could be 
removed after returning home.  He indicated, however, that 
none of the fragments were removed.  He admitted that he was 
never awarded the Purple Heart Medal, but explained that this 
oversight was due to the fact that the incident occurred just 
before he returned home and that the paperwork was lost.

The record reflects that the veteran has been diagnosed with 
PTSD on several occasions, which mental health care providers 
have attributed to his Vietnam service.  For example, an 
October 1994 VA examination report contains a diagnosis of 
PTSD based on the veteran's account of having witnessed a lot 
of combat, receiving shrapnel wounds in the neck, and having 
been involved in the handling of dead bodies.  VA outpatient 
treatment reports dated from 1995 through 1999 also show 
treatment for PTSD, some of which mention the veteran's 
general history of combat.  The veteran was also hospitalized 
at a VA facility from January to February 1995 for PTSD and 
major depressive disorder.  A report from that admission 
notes that the veteran had been involved in combat and the 
handling of dead bodies while serving in Vietnam. 

The Board points out that each of these diagnoses is based on 
the veteran's own account of in-service stressors while 
stationed in Vietnam.  Therefore, the central issue in this 
case is whether the diagnoses of PTSD are sustainable.  
Initially, the Board notes that the veteran served in the 
Republic of Vietnam from January 1968 to September 1968.  
However, no objective evidence demonstrates that the veteran 
engaged in combat with the enemy.  The veteran was not 
awarded the Combat Infantryman Badge, the Purple Heart Medal, 
or any other award associated with valor or heroism shown 
while engaged with an enemy force.  The Board has also 
reviewed copies of the veteran's service personnel records, 
none of which reflect that the veteran was ever engaged in 
combat.  The veteran's military occupational specialty is 
listed on his DD Form 214 as a military police officer.  In 
addition, service medical records do not show treatment for 
any combat related injuries or psychiatric problems.  
Accordingly, the Board finds that there is no credible 
evidence that the veteran actually "engaged in combat."  
Although the veteran may have served in a combat zone, 
serving in a combat zone is not the same as engaging in 
combat with the enemy.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Under these circumstances, independent 
corroboration of the stressors reported by the veteran must 
be shown.

However, none of the stressful incidents reported by the 
veteran have been verified, and do not appear capable of 
verification.  Pursuant to the Board's July 1996 Remand, the 
RO sent the veteran's stressor summary to the U.S Army & 
Joint Services Environmental Support Group (ESG), currently 
redesignated as the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), in an attempt to verify the 
veteran's claimed stressors.  In July 1999, that agency 
responded and included a unit history submitted by the 218th 
Military Police Company (218th MP CO), to which the veteran 
was assigned.  Also submitted were extracts from the 
Operational Reports Lessons Learned (OR-LLs) by the 97th MP 
Battalion, the higher headquarters of the 218th MP CO, for 
the period from February through October 1968.  

Based on its review, the USASCRUR stated that the 218th MP CO 
was located at Cam Ranh Bay until May 1968, when they 
relocated to Nha Trang.  The unit's mission included 
providing MO support in the area of Nha Trang, Phu Hiep and 
Vung RO Bay.  The history, however, does not mention attacks 
involving unit elements.  The OR-LLO document attacks in the 
areas of Cam Rahn Bay and Dalat during the 1968 TET 
Offensive, but do not mention any incident involving the 
218th MP CO during September 1968.  In addition, U.S. Army 
casualty data lists several Nelsons and Nielsons as wounded 
and killed in action during January and February 1968.  To 
identify the individual mentioned by the veteran, however, it 
was noted that the veteran would have to provide additional 
information, to include the full name, unit designation to 
the company level, and other units involved.  

The Board finds that none of the foregoing evidence verifies 
any of the veteran's claimed inservice stressors.  In the 
absence of confirmation of a stressful incident which 
supports a diagnosis of PTSD, the diagnoses of PTSD contained 
in the record are not supported by a verified stressor.  
"Just because a physician or other health care professional 
accepted the veteran's description of his Vietnam experiences 
as credible and diagnosed the appellant as suffering from 
PTSD does not mean that the BVA was required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  " The BVA [is] not bound to accept the 
appellant's uncorroborated account of his Vietnam 
experiences...."  Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Wood, 1 Vet. App. at 192. 

In conclusion, as the veteran has failed to produce credible 
supporting evidence that a claimed stressor actually 
occurred, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for PTSD.  While the veteran may well 
believe that his PTSD is related to service, as a layperson 
without medical expertise, he is not qualified to address 
questions requiring medical training for resolution, such as 
a diagnosis or medical opinion as to etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Hence, the 
veteran's claim of entitlement to service connection for PTSD 
must be denied.

In denying the veteran's claim, the Board also has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

II.  Skin Disorder

As noted, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
addition to these regulations, under the provisions of 38 
C.F.R. § 3.309(e), if a veteran was exposed to an herbicide 
agent during active military, naval, or air service, the 
diseases set forth in 38 C.F.R. § 3.309(e) shall be service 
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided that the rebuttable presumption provisions 
of § 3.307(d) are also satisfied.  These diseases include 
chloracne, Hodgkin's disease, multiple myeloma, Non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers 
(including cancer of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcoma.  

Further, according to 38 C.F.R. § 3.307(a)(6)(iii), a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam era and has a 
disease listed at § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  The 
last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  Id.  Further, the United States Court of 
Appeals for Veterans Claims (Court) has issued a precedential 
decision which clarified that the presumption of inservice 
herbicide exposure applies only in cases where a veteran both 
served in the Republic of Vietnam during the designated time 
period and subsequently developed one of the diseases listed 
in 38 C.F.R. § 3.309(e), as described above.  McCartt v. 
West, 12 Vet. App. 164, 168 (1999).  If a veteran is unable 
to take advantage of the presumptive provisions of this 
regulation, the veteran must provide evidence that he or she: 
(1) was exposed to Agent Orange in service; and (2) that the 
claimed disability was related to such exposure.

If the rebuttable presumptions of 38 C.F.R. § 3.307 are also 
not satisfied, then the veteran's claim on this basis shall 
fail.  The Secretary of the Department of Veterans Affairs 
has determined that a presumption of service connection based 
on exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era is not warranted for any condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341 (1994).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994); 38 U.S.C.A. §§ 1113(b), 1116 (West 1991 & 
Supp. 1998). 

In the present case, the veteran claims that he currently 
suffers from a skin disorder on his lower extremities, trunk, 
arms, hands, and face as a result of having been exposed to 
Agent Orange in Vietnam.  Service medical records make no 
reference to any skin problems.  Of particular relevance, a 
September 1968 separation examination report notes that the 
veteran checked "no" when asked if he had had any skin 
disease.  

The veteran was afforded an Agent Orange examination by VA in 
October 1991.  The examiner recorded the veteran's history of 
Agent Orange exposure in Vietnam and the development of 
multiple lesions over his body eight months after returning 
home in 1969.  The veteran explained that the lesions were 
located on his face, arms, trunk, and legs.  Physical 
examination revealed multiple lesions over the arms, hands 
and left leg.  The examiner's impression was: "Agent Orange 
exposure while in the service with multiple skin lesions 
noted, many of which are presently in the scabbed phase.  
These are noted over his trunk, legs, and arms.  They can be 
limiting in terms of their size and also in terms of comfort 
as well as prussic nature."

The veteran also received occasional treatment for his skin 
disorder by VA from 1984 through 1999.  These reports 
essentially reveal that the veteran would experience an 
intermittent rash involving his feet, legs, trunk, arms, 
hands, and face.  Entries dated in 1984 identified this 
disorder as eczema.  None of these reports includes a 
diagnosis of chloracne or porphyria cutanea tarda.  
Furthermore, while several reports document the veteran's 
self-reported history that his skin disorder began in 1968, 
at no time did any medical professional confirm the date of 
onset or conclude that such disorder resulted from Agent 
Orange exposure. 

Pursuant to the Board's Remand, the veteran underwent a VA 
dermatological examination in December 1998 to determine the 
nature and etiology of his skin disorder.  At that time, the 
veteran reported that he developed an intermittent rash on 
his feet, lower legs, arms, and neck shortly after leaving 
service in 1968.  He also described intermittent boils under 
his arms and neck.  The examiner reported that no active skin 
rash was present at the time of examination.  However, there 
was evidence of scratching with resultant scabbing over the 
left lower arm, as well as scaling and crusting over both 
feet.  Some hyperpigmented areas over the lower legs were 
present, most likely from scratching.  The examiner concluded 
that the veteran's skin disorder could easily be due to 
eczema or psoriasis, and that it was difficult to determine 
if Agent Orange was the cause.  The examiner then stated that 
he did not feel that the veteran's skin disorder was related 
to Agent Orange exposure in service, since there were other 
likely diagnoses which would account for the veteran's 
symptoms. 

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a chronic 
acquired skin disorder as a result of Agent Orange exposure.  
The record reflects that the veteran served in the Republic 
of Vietnam during the Vietnam Era, and there is competent 
medical evidence demonstrating that he currently suffers from 
a skin disorder.  However, none of the diagnosed conditions 
are among the diseases for which the Secretary of Veterans 
Affairs, under the Authority of the Agent Orange Act of 1991, 
has determined are associated with exposure to herbicides 
used in the Republic of Vietnam during the Vietnam Era.  See 
61 Fed. Reg. 57587 (1996); 38 C.F.R. §§ 3.307(d), 3.309(e).  
In this regard, the Board notes that the veteran's skin 
condition has received various diagnoses, including eczema 
and psoriasis.  However, chloracne or porphyria cutanea tarda 
are the only diseases of the skin listed in 38 C.F.R. 
§ 3.309(e) for which service connection may be granted on a 
presumptive basis.  Consequently, service connection on a 
presumptive basis as a result of Agent Orange exposure is not 
warranted. 

Service connection can therefore only be established with 
proof of actual direct causation (i.e., a medical opinion 
indicating that the veteran's skin disorder is related to his 
period of service, to include any Agent Orange exposure 
therein).  The Board has carefully considered the October 
1991 VA examination report in which the examiner mentioned 
that the veteran was exposed to Agent Orange in service and 
that he now had multiple skin lesions.  Although the examiner 
did not specifically relate the veteran's skin disorder to 
Agent Orange exposure, it is possible to infer that the 
examiner intended to provide a nexus opinion.  In addition to 
being ambiguous, however, this opinion does not appear to be 
based on a review of the veteran's claims file.  In Swann v. 
Brown, 5 Vet. App. 177, 180 (1993), the Court held that, 
without a review of the claims file, an opinion as to 
etiology of an underlying condition can be no better than the 
facts alleged by the veteran.  As such, the opinion contained 
in the October 1991 VA examination report suggesting a 
possible relationship between the veteran's skin disorder and 
Agent Orange exposure can be considered no more than mere 
speculation.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993); see also Elkins v. Brown, 5 Vet. App. 474, 478 (1993) 
(rejecting a medical opinion as "immaterial" where there 
was no indication that the physician reviewed the claimant's 
service medical records or any other relevant documents which 
would have enabled him to form an opinion on service 
connection on an independent basis).  

In contrast, in December 1998, a VA dermatologist did review 
the medical evidence of record, including service medical 
records, and found no relationship between the veteran's skin 
disorder and his exposure to Agent Orange.  As this opinion 
was rendered following a review of the record, and was 
provided by a specialist in the field of dermatology, the 
Board affords it greater probative value than the opinion 
provided by the VA examiner who examined the veteran in 
October 1991.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a chronic acquired 
skin disorder as a result of exposure to Agent Orange. 

The Board also observes that several health care providers 
recorded the veteran's statements in which he stated that his 
skin disorder resulted from Agent Orange exposure in Vietnam.  
The Board stresses, however, that evidence which is simply a 
history recorded by a medical examiner, unenhanced by any 
additional comment by that examiner, does not constitute 
competent medical evidence of the required nexus.  See 
Leshore v. Brown, 8 Vet. App. 406, 409 (1995).  Thus, none of 
these reports constitutes a nexus between the veteran's skin 
disorder and service. 

The Board has also considered the veteran's own statements 
that his skin disorder was caused by exposure to Agent 
Orange.  However, where the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu, 2 Vet. App. at 494-95.  Since 
the record does not reflect that the veteran possesses the 
medical training and expertise necessary to render an opinion 
as to either the cause or diagnosis of a skin disorder, his 
lay statements are of little probative value and cannot serve 
as a basis for granting service connection for this 
condition.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a skin disorder as a result of exposure to 
Agent Orange.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 53-56.

III.  Residuals of Shell Fragment Wounds

The veteran maintains that he sustained shell fragment wounds 
to his neck and shoulder area while on active duty.  At his 
October 1993 hearing, the veteran testified that he sustained 
shell fragment wounds ten to twelve days prior to returning 
home from Vietnam.  He said that he was treated at a nearby 
field hospital, where he was told to see a doctor after he 
returned to the United States.  He explained that X-rays were 
taken and that he was treated with butterfly bandages. 

The veteran's service medical records, including his 
September 1968 separation examination report, make no mention 
of any shell fragment wounds.  In addition, no objective 
evidence indicates that the veteran had ever engaged in 
combat with an enemy force, which would confirm the veteran's 
account how he sustained shell fragment wounds.  Although the 
veteran has explained that he should have been awarded the 
Purple Heart Medal, the fact remains that no such medal was 
ever awarded for combat related injuries. 

The first evidence showing retained metallic fragments in the 
veteran's neck was received in 1983, approximately fifteen 
years after he left service.  X-rays taken at St. Lukes 
Hospital in September 1983 show old, irregular metallic 
fragments located in the right side of the neck.  The 
clinician stated the he understood this to be secondary to 
shrapnel from a war wound in Vietnam.  X-rays taken at a VA 
facility in October 1993, February 1994, and September 1995 
show similar findings, with no mention as to how the 
fragments became embedded. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for shell fragment wounds.  The Board 
has carefully considered the September 1983 X-ray report from 
St. Lukes Hospital in which the clinician stated that he 
understood the metallic fragments to be secondary to shrapnel 
from a war wound in Vietnam.  The Board notes, however, that 
this opinion may actually be only a recitation of the 
veteran's self-reported history rather than an independent 
medical opinion based on a review of the claims file.  See 
Leshore, 8 Vet. App. at 409.  In any event, the Board 
emphasizes that the veteran's service medical and personnel 
record show no evidence of any kind of shell fragment wound 
to the neck or shoulder area.  The fact that the veteran made 
no mention of his wounds during a separation examination in 
September 1968 shortly after the alleged incident occurred is 
highly suspect.  Given the absence of such evidence in 
service, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
shell fragment wounds, and that the doctrine of reasonable 
doubt is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 
1 Vet. App. at 53-56.



ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for a chronic acquired skin disorder is 
denied.

Service connection for shell fragment wounds is denied. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

